 In the Matter of NEWIDEA, INC.andFEDERAL LABOR UNION NO.21218,AFFILIATED WITH THE A.F. OFL.Case No. C-16-55.-Decided April 22, 1941Jurisdiction:agricultural implement manufacturing industry.Unfair LaborPracticesCompany-Dominated UnionHeld:persons identifiedwith predecessor who formed and developedthe successor in so doing have acted in behalf of and represented the em-ployer ; and that the employer through these persons, its domination ofthe predecessor, and its failure to disestablish the predecessor prior toorganization of the successor unlawfully caused the initiation and establishment of the successor.Discrimination:refusal to consider an employee for reinstatement because ofhis union membership and activity-two employees discharged because of theirunion membership and activity ; alleged neglect of duties as reason for, heldnot bona fide-alleged, discriminatory discharge of two employees, dismissed.Remedial Orders:disestablishment of dominated organization, abrogation ofcontract; reinstatement and back pay to employees discriminatorily discharged;preferential list ordered as to employee whom employer discriminatorily re-fused to consider for reinstatement.Mr. Max W. Johnstone,for the Board.Hedges, Hoover ct Tingley by Mr. Herman R. TingleyandMr.George R. Hedges, Jr.,of Columbus, Ohio, for the respondent.Mr. Alfred T. Murphy,of Lima, Ohio, for the Union.Mr. Henry J. Knapke,of Celina, Ohio, for the Associates.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federal LaborUnion No. 21218, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the, Regional, Director *forthe Eighth Region (Cleveland, Ohio), issued its complaint, datedApril 10, 1940, against New Idea, Inc., Coldwater, Ohio, herein calledthe respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the31 N. L R.B, No. 34..196 'NEW IDEA, INC.197meaning of Section 8 (1), (2), and (3) ' and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.,Copies of the complaint, accompanied by notice of hearing, wereduly served upon the parties.On April 17, 1940, New Idea ShopAssociates, Inc., herein called the Associates, filed a motion to inter-vene.On April 20, 1940, the Regional Director granted this motion.The complaint alleged, in substance, that the respondent, (1) inviolation of Section 8 (2) of the Act, interfered with, supported,and dominated the formation and administration of the Associates assuccessor of The New Idea Employees Association, Inc., herein calledthe Association, a labor organization heretofore found to be company-dominated and ordered disestablished by the Board;" (2) in violationof Section 8 (3) of the Act, discharged the hereinafter named em-ployees on or about the dates indicated and thereafter refused toemploy or reinstate them because they engaged in union activities:I.J. Steinke, on or about September 27, 1937; Robert J. Puthoff, onor about July 18, 1938; Ernest A. Langenhorst, on or about Sep-tember 7, 1938; George H. Luedke, on or about September 7, 1938;and August Lochtefeld, on or about July 10, 1939; and (3) in vio-lation of Section 8 (1) of the Act, engaged in interference with, andrestraint and coercion of, its employees at its Coldwater, Ohio,plant in the exercise of the rights guaranteed in Section 7 of theAct, by the above -acts, by threatening certain employees who appliedfor reinstatement with discharge if they continued to engage inunion' activities; by interfering with an election held by the Boardon March 4, 1938, and by various other acts.The respondent filedits answer April 19, 1940, admitting- its corporate existence and theinterstate character of its business, but denying all allegations ofunfair labor practices.Pursuant to notice, a hearing was held at Coldwater, Ohio, onApril 25, 26, 27, and 30 and May 1, 1940, before James C. Batten,the Trial Examiner duly designated by the Board.The Board, therespondent and the Associates were represented by counsel and theUnion by a union representative; all participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedallparties.Upon motion of the respondent at the close of theBoard's case, the Trial Examiner dismissed paragraph 8, subsec-tions (e), (h), and (i) and paragraph 9, subsections (a) and (d) ofthe complaint, which alleged that the respondent had violated theAct by interfering with the Board's election of March 4, 1938, and"by various other acts."The Trial Examiner denied in all otherrespects the respondent's motion to dismiss the complaint.The As-IMatter of New Idea, Inc,andThe A F. of L., Matter of New Idea, Incorporated,andAmerican Federation of Labor,5 N. L R B. 381 198DECISIONSOF NATIONALLABOR RELATIONS BOARDsociates moved to dismiss the allegations of the complaintpertainingto' it.'The Trial Examiner denied this motion.At the close ofthe hearing the respondent renewed its motion to dismiss the com-plaint.The Trial Examiner denied this motion.At the close ofthe hearing counsel for the Board moved to amend the complaintto conform with the proof.The Trial Examiner granted this 'mo-tion.During the course of the hearing the Trial Examiner maderulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. Therulings are hereby affirmed.At the Trial Examiner's request therespondent filed after the hearing a Viemorandum on the, questionof successor labor organizations.On August 3, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served on all parties, in whichhe, found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Actbut that it had not engaged in'unfair labor practices in dischargingAugust Lochtefeld.The Trial Examiner recommended that therespondent cease and desist from its unfair labor practices and takecertain affirmative action designed to effectuate the policies of theAct.Exceptions to the Intermediate Report were subsequently filed bythe respondent,-the Union; and the Associates.On September 12,1940, .the respondent filed a brief in support of its exceptions andrequested oral argument.On September 25, 1940, the Union fileda reply brief.Pursuant to notice duly served on all parties,a hear-ing was held before the Board in Washington, D. C., on October 10,1940, for the purposes of oral argument.The respondent and theUnion were represented and participated in the argument.On November 1, 1940, the Board issued an order to reopen therecord, referring the proceeding to the Regional Director and author-izing him to issue notice of further hearing?On November 15, 1940,the Regional Director issued a notice of further hearing, copies ofwhich were served upon all parties.Pursuant to the notice, furtherhearing was held on' November 28, 1940, at Coldwater, Ohio, beforeSamuel H. Jaffee, the Trial Examiner duly designated by the Board.The Board, the respondent, and the Associates were represented bycounsel and participated in the hearing.The Union did not appear.2The Board directed thatat the further hearing the TiialExaminer should admit intoevidence the record inMatter of New Idea,Incand'A.F of L,C-334, R-485, cited infootnote1 above,and any further relevant evidence materialto theissue of the dominationand support of or interference with the Associationby therespondentAt the furtherhearing the,record in the pievious case was admittedinto evidence-No other evidencebearing on the alleged unfair labor practices was received NEW IDEA, INC.199Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issue was affordedall parties.During the course of the hearing, the Trial Examinermade rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.The Board has considered the exceptions, memorandum, and briefsand, except in so far as the exceptions are consistent with the find-ings, conclusions, and order set forth below,, finds no merit in them.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNew Idea, Inc., an Ohio corporation, is engaged in the-productionof agricultural, implements at Coldwater, Ohio, and Sandwich, Illi-nois.The respondent maintains warehouses in Harrisburg, Penn-sylvania, Syracuse, New York, Minneapolis, Minnesota, and Omaha,Nebraska, and transfer warehouses throughout the agricultural sec-tion.Raw materials to the value of $1,697,823 were purchased bythe respondent in the year 1939, a considerable percentage of whichcame from other States to its Ohio plant.During the same periodthe net sales of products manufactured by the respondent at Cold-water amounted in value to $4,006,934, of which approximately 85to 90 per cent were shipped outside Ohio.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21218 is a labor organization charteredby the, American Federation of Labor. It admits to membershipemployees of the respondent.+New Idea Shop Associates, Inc., is an unaffiliated labor organiza-tion.It admits to membership employees of the respondent.The New Idea Employees Association, Inc., was an unaffiliatedlabor organization, admitting tomembership employees of therespondent.^III.TIIE UNFAIR LABOR PRACTICES-A. Interference with, support, and domination of the Associates1.Sequence of eventsOn February 18, 1938, the Board issued its Decision, Order, andDirection of Election,3 in which,inter alia,it found that the respond-,above ; cf.Matter of New Idea,IncandInternational Association ofMachinists,affiliated with the American Federation of Labor,andInternational Brotherhood 200DECISIONSOF NATIONALLABOR RELATIONS BOARDent had dominated, supported, and interfered with the formationand administration of the Association, ordered the respondent todisestablish the Association; and directed an election to determinewhether or not the respondent's employees in an appropriate unitdesired to be represented by the Union. The Regional Directorscheduled the election for March 4, 1938.On March 3, 1938, Ed Hamberg,4 C. J. Wolf,5 and A. J. Schwig-man,6 employees, met at the home of Henry F. Duwelling, anotheremployee, and determined to form another inside union if the Unionlost the election.The Union lost the election held on March 4.Thatday Duwelling telephoned Harry R. Meredith, the attorney for theAssociation, and arranged for I a meeting, the same evening at Mere-dith's office.This meeting was attended by Duwelling, Hamberg,Schwigman, Wolf, and employee Ray Coate.All these employeeswere then officers and trustees of the Association.Duwelling in-formed Meredith that they wanted to form a new union and that theywanted him to be their attorney.Meredith suggested that they be-come the incorporators of the new organization.They immediatelysigned a petition for incorporation of the new organization, hereinreferred to as the Associates.Duwelling and Hamberg were chosen,respectively, its temporary president and secretary.On March 5,1938, the Associates received its charter, held its first meeting, andbegan an organization drive.On March 8, 1938, several employees, among whom were Duwelling,Schwigman, Coate, and Wolf, on behalf of the Associates, informed therespondent's board of directors that the Associates had been formedand that it wanted recognition and bargaining rights, and presentedto the directors some 180 to 186 applications for membership cards,which were examined by the directors and returned.The directorstook no affirmative action at this time.On March 15 the Associates had approximately 190 members.OnMarch 16 a Code of Regulations was adopted and the following per-manent officers and trustees were elected : Duwelling, president; LeoLoesche, vice president;W. J. Reichert,7 secretary; Clarence Snider,treasurer; Hamberg, Coate, and Wolf, trustees for 2 years; Schwig-man, John Bruns, Leo Kohnen, and Roy Tangelan, trustees for 1year.Of these 11 permanent officers of the Associates, at least thefollowing seven were officers or trustees of the Association at theof Blacksmiths,Drop Forgersand Helpers,affiliated with the Amei scan Federation of Laboa,andIndependent Employees Association,Inc.,also known asIndependent Employees Asso-ciation,party to the contract 21 N L R B 222, enf'd N L IB. v NewIdea,Inc117F. (2d) 517, decided February6, 1941 (C. C A 7).4 Ed Ramberg is known alsoin the record as Edward J HambergC J Wolf isalso knownin the recordas ClarenceWolf and C. D. WolfA. J. Schwigmanis also known in the record as Tony Schwigman and Anthony Schweg-man.7W J Reichertis also known in the record as William J. Reichert and Bill Reichert. NEW IDEA, INC. -201time when the Associates was being organized and at the time whenthey were elected officers of the Associates : Duwelling, Hamberg,Reichert,Snider, Schwigman, Wolf, and Coate.On March 22,1938, Duwelling and Reichert,and perhaps others,met with the respondent and presented a letter, signed by the -Asso-ciates and themselves as agents therefor,claiming a majority andasking recognition of the Associates as bargaining agent for the re-spondent's employees.They also submitted cards of application formembership in the Associates to the respondent.The respondentagreed to check the cards with signatures of employees on the currentpay roll.The respondent appointed the personnel director, the time-keeper, and an office employee to make such check.The Associatessurrendered custody of its cards for the purpose of this check.OnMarch 24 thechecking committee reported to the respondent that ithad checked 196 application cards of the Associates and that theybore genuine signatures of employees on the current pay roll.Thisreport stated that three cards were dated March 4; one each March10, 11, and 12; and four March 16;all others were dated March 5.The application cards are not in evidence.The record does not indi-cate that the committee submitted a similar report to the Associates,but on or before April 5 Duwelling and the trustees of the Associateswere advised of its content.In and after March 1938 the respondent'sexecutive committeeconferred with representatives of the Board's Regional Office in re-spect to the form of notice to be posted by the respondent to complywith the Board's Order of February 18.On May 17, 1938, the respondent's board of directors resolved,interalia,to recognize the Associates as exclusive bargaining agent of itsemployees and to post the notice set forth below, and resolvedfurther not to file with the Circuit Court of Appeals a petition toreview and set aside the Board'sOrder of.February 18.On May 18, 1938,-the Associates received formal notice by letterthat the respondent had recognized it as exclusive representative.On May 19, 1938, the respondent posted copies of the followingnotice, previously prepared in collaboration with the Regional Di-rector, on plant bulletin boards :To ALLEMPLOYEES :Under date of February 18, 1938, the National Labor Rela-tions Board, as a result of a hearing conducted November 15to 18th, 1937,issued an order as follows :Withdraw all recognition from The New Idea EmployeesAssociation,Inc., as a representative of its employees for thepurpose of dealing with the respondent concerning grievances, 202DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor disputes, wages, rate of pay, hours of employment, orconditions of work ; and ' completely disestablish said associa-tion as such representative.Such employees who are members or officers of the aforemen-tioned association, and all other employees are notified accord-ingly.Furthermore, it must be distinctly understood by all employeesthat it is the definite policy of the company that its officers,supervisors, foremen, and sub-foremen are absolutely prohibitedfrom interfering, restraining, or coercing employees in the exer-cise of their rights to\ organize, form, join, or assist labor or-ganizations, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for thepurpose of collective bargaining and other mutual aid or pro-tection, as guaranteed by Section 7 of the National Labor Rela-tions Act.Any violation of the above policy by supervisors, foremen orsub-foremen should be reported immediately.NEW IDEA, INC.ByHENRY SYNCK,PresidentAlthough Duwelling testified that the officers of the Association nolonger considered themselves bound to the Association after it was"throwed out by the Labor Board," it is clear that the Associationdid not apply for a certificate of dissolution until May 26, 1938,and that the Association was not formally dissolved until June 3,1938.Following the formal recognition of the Associates as sole bargain-ing agent for the respondent's employees, negotiations for a contractbetween the respondent and the Associates progressed through a seriesof conferences.Meredith drew up a proposed contract for the Asso-ciates and submitted it to the respondent about June 20, 1938.OnJuly 6 Meredith submitted to the membership of the Associates adraft suggested by the respondent.Changes were made in the re-spondent's draft and'a revised draft submitted to the respondent.Acommittee of the Associates and Meredith conferred with the respond-ent's attorney and officers several times during July respecting theprovisions of the contract.On August 1, 1938, the contract in itsfinal form was approved by the respondent and the bargaining committee.8On August 3 it was submitted article by article to the mem-bership of the Associates and approved.The following employeessigned the contract on behalf of the Associates : John Bruns, Ham-berg, Schwigman, Wolf, Coate, Leo Kohnen, Frank Knapke, Duwell-s The respondent's president and secretary signed the contract on August 1. , NEW IDEA, INC.203,ing, and Reichert.Meredith thereafter severed his connection withthe Associates.Amendments to the contract were signed on November28, 1939.The Code of Regulations, adopted by the Associates, provides forthe election of a grievance committee of at least three members toinvestigate complaints of employees and take up with the manage-ment such complaints as the committee considers well founded.Thecontract of August 3; 1938, provided for an adjusting committee com-posed of three members of the Associates and three representativesof the respondent to which disputes arising between employees andtheir supervisors could be appealed.The term "grievance commit-tee" is-used in the record to designate the adjusting committee andalso the three representatives of the Associates upon the adjustingcommittee.It does not appear that the grievance committee providedfor by the Code of Regulations operated independently of the adjust-ing committee for which the contract provided.Duwelling, Ramberg,and Schwigman were the three employee representatives.From itsinception to the time of the hearing the adjusting committee met atleast twice to review discharges of employees. In each instance itconfirmed the discharges.The Associates submitted in evidence arecord of the first meeting of the adjusting committee, which con-cerned two discharges set forth below.This was the only meeting ofthe adjusting committee of which the Associates kept any record.Minutes of this meeting were admittedly incomplete and were com-piled by the secretary of the Associates, not himself present, fromaccounts allegedly given to him by the several committee members,of the Associates at some later timeAt this meeting the adjustingcommittee inspected evidence submitted to them by the respondent in.the absence of the discharged employees and affirmed the discharges.After April 1939 Ben, Unrast, a subforeman, represented the Asso-ciates on the adjusting committee.92.Concluding findingsThe respondent, as we have found, dominated, supported, and inter-fered with the formation and administration of the Association.Before the respondent disestablished or in any way severed its con-nection with the Association, officers therein, as well as Meredith, theattorney for the Association, formed and promoted the Associates.Both organizations were incorporated and had similar names.Therecord discloses thatMeredith and the employees did not clearlyO The respondent contends that Unrast did not occupy a supervisory position.Therespondent listed Unrast on its pay roll as a subforeman.He assigned work in the machineroom in the absence of the foreman.The respondent gave consideration to the recom-mendationof subforemen in respect to hiring and discharging employees. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistinguish between them.They had in common the essential charac-teristic of being limited to employees of the respondent, as distin-guished from the nationally affiliated Union against whom therespondent had shown its hostility.Under the circumstances dis-closed by this record, we find that the Associates is the successor totheAssociation; that the persons identified with the Association,who formed and developed the Associates, in so doing, acted in behalfof and represented the respondent ; and that the respondent-throughthese persons, its domination of the Association, and its failure todisestablish the Association prior to the organization 'of the Asso-ciates-unlawfully caused the initiation and establishment of theAssociates ioIn view of the tainted origin of the Associates, the'respondent's .recognition of and contract with it constituted further unlawfulsupport.'1The notice of May 19 cannot exculpate the respondent with respectto the Associates because it was posted after the intrenchment of thatorganization.Although the then Regional Director appears to haveaccepted the, notice as being in compliance with the Board's Orderof February 18, as far as the record discloses, at the time of the post-ing of such notice there was no issue before either the Board orthe Regional Director with respect to the ' Associates.Further, itdoes not appear that the Regional Director was 'aware of the exist-ence or character of the Associates at this time or,, if he was, that'ON L.R B. v. Link-Belt Co,311 U S 584,rev'g mod of Board's order in 110 F (2d)506 (C.C.A. 7), and enf'gMatter of Ltink-Belt Company and Lodge 160) of AmalgamatedAssociation of Iron Steel and Tin Workers of North America,through the Steel WorkersOrganizing Committee affiliated with the Committee for Industrial Oiganitiation,12N L R. B854;'InternatsonalAssociationof Maehiinists v N L RB,311 U S 72, aff'g110 F.(2d) 29(App. D.C ), enf'gMatter of The Serrick CorporationandInternationalUnion,United Automobile Workers of America,LocalNo 459, 8 N L R B 621 ;Westing-house Electric and Manufacturing Company v.N. L RB, 312 U S 660,decided March 10,1941, aff'g(per curiam) 112 F(2d) 657(C C A 2),enf'g as mod.Matter of WestinghouseElectric & Manufacturing CompanyandUnited Electrical Radio if MachineWorkers ofAmerica, Local#410,18 N. L R B. 300;Kansas City Power-&Light Cov NL R. B,111 F. (2d) 340(C C. A 8),enf'g as modMatter of Kansas City Power if Light CompanyandInternational Brotherhood of Electrical Workers, LocalUnionB-412,12 N L It B1414;Magnolia Petroleum Co. v. N. L. R.B.,115 F.(2d) 1007(C. C A 10), enf'gMatterof Magnolia Petroleum CompanyandOilWorkers International Union,LocalsNos280 and378, 19 N. L.R B, No.24 ; CfConsumers Power Co v N L R B ,113 F(2d) 38 (C C A.6), enf'gMatter of Consumers'Power Company,a corporationandLocal No 740, UnitedElectrical,Radio if Machine Workers of America,9N., L. R.B. 701 ; NewIdea, Inc YN L R B,117 F(2d) 517,decided Febitiary 6, 1941(C C A 7),enf'gMatter of New Idea,IncandInternational Association of Machinists,affiliated with the American Federation ofLabor,andInternational Brotherhood of Blacksmiths,Drop Forgers and Helpers,affiliatedwith the American Federation of Labor,andIndependent Employees Association of NewIdea, Inc.,also known as Independent EmployeesAssociation,party to the contract,21 N L. R B 223n Pennsylvania Greyhound Lines, Inc, et al.vN L. R. B ,303 U S 261, iev'g mod ofBoard's order in 91 F.(2d) 178 (C C. A 3),and enf'gMatter of Pennsylvania GieyhoundLines, Inc.,Greyhound Management Company, CorporationsandLocal Division No. 1063 ofthe AmalgamatedAssociationof Street,Electric Railway and Motor Coach Employees ofAmerica,1 N. -L. R B. 1. NEW IDEA, INC.205he believed or induced the respondent reasonably to believe thatbecause of the posted notice, the Board would not in the futureproceed against the respondent for having unlawfully sponsored theAssociates.Moreover, we find below that the respondent engagedin further unfair labor practices after May 19.Upon the entirerecord, we are of the opinion'that in order to effectuate the policiesof the Act we must make the ultimate findings of fact required bythe' evidence,and enter the orders appropriate thereto 12We find that the respondent dominated and interfered with theformation and administration of the Associates and contributed sup-port thereto and that the respondent has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Discharges for alleged causeIn its Decision and Order of February 18, 1938, the Board dismissedthe complaint in so far as it alleged that the respondent had laidoff and discriminated against certain employees in October 1937 be-cause of their union activities.The Union, in December 1937 andthereafter, filed charges alleging other- discrimination against itsmembers for union activity.On April 27, 1938, representatives ofthe respondent and the Union met in conference with the RegionalDirector.At this conference the respondent and Morris C. Taylor,representative of the American Federation of Labor, with the ap-proval of the Regional Director, entered into an agreement in settle-ment of the charges alleging other discrimination.By this agreementthe respondent promised to reinstate 13 named employees within2weeks and to reinstate 30 named employees alternately with 30nonunion men from time to time as the respondent needed addi-tional help.This settlement was thereafter repudiated by the Union.The names of five employees, herein called the charging employees,whose cases are severally discussed below, were among the 30 unionemployees on the preferential list for reinstatement.These chargingemployees had been laid off in'Octbber 1937 and had not to the dayof the conference, April 27, 1938, been offered reemployment.Theyhad all become members of the Union at its organization meeting on12 See Section 10 (a) which reads as follows"The Board is empowered,as hereinafterprovided,to prevent any person from engaging in any unfair labor practice(listed insection 8)affecting commerce.This power shall he exclusive,and shall not be affectedby any other means of adjustment or prevention that has been or may be established byagreement,code, law, or otherwise."CfN. L. R. B v. HoraceC. Prettyman and Arthur J.Wiltse,copartners,doing business as The Ann Arbor Press,117 F(2d) 786,decided February13, 1941(C. C. A. 6);Magnolia PetroleumCo. v. N.L. R. B.115 F. (2d) 1007 (C C A. 10),enf'gMatter of Magnolia Petroleum CompanyandOilWorkers International Union,.LocalsNos. 280 and 378,19 N. L R B 184;Matter of Duffy Silk CompanyandSilk Throw8tersUnion,Local 81, Textile Workers Union of America,19 N L R. B 37 - 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 18, 1937.They had become known to the respondent asenthusiastic members of the Union and opponents of the Associationin the fall of 1937.Pursuant to the agreement noted above, eachof the charging employees was subsequently offered reemploymentand all but Isadore Steinke received reinstatement.Preparatory tosuch reinstatement, each employee was'required to file a new applica-tion for employment and pass a physical examination.The chargingemployees who were reinstated and alleged conformity to the agree-ment were not returned to, the positions formerly held by them, orto the same department, or to the same foreman.13 Subsequent totheir reinstatement these charging employees were discharged.TheUnion contends that such discharges and the respondent's treatmentof Steinke were discriminatory.The respondent contends that thedischarges were due to various causes as alleged below and that itdid not discriminate against Steinke.Robert J. Put7to ffwas reinstated, pursuant to thcr agreement, onJuly 13, 1938.About a week or two before his reinstatement, liefiled an application for reemployment and passed a physical' examina-tion.He was discharged on July 18, 1938, for the-alleged reason thathe failed to report an injury received shortly before his reemployment.The Trial Examiner found that the discharge was discriminatory.The respondent takes exception.On July 13, 1938, prior to his reinstatement by the respondent, butsubsequent to his application and physical examination therefor,Puthoff was working for a construction company.Early in the morn-ing a scaffolding fell and struck him on the leg.Following the in-structions of his foreman, Puthoff went to 'see the doctor but wasunable to find him in town.He returned to the construction companyand told his foreman that he would see the doctor later in the day if .he returned.Puthoff resumed his work.About 11 a. m. he receiveda notice from Moore to report to'work at the respondent's plant at1 p. m. the same day. Puthoff's leg had not bothered him' during themorning.11 Eight reinstated employees, among whom were three of the charging employees, testifiedthat at the time of rehiring Oscar Moore, personnel director of the respondent warnedthem, in substantially the same words, that the respondent "didn't want any trouble therelike last fall."Of these, Langenhorst and Henry Hart testified that they believed Moorewas referring to the union organizing in the fall of 1937.Sylvester H. Voskuhl testified thathe did not know to what trouble Moore referred.The other five witnesses were not askedtheir understanding of Moore's meaning.Moore denied that he had said anything to themabout joining or refraining from joining the American Federation of Labor union or anyother labor Union.Moore testified that he told the employees that upon reinstatementthey "would have to do their work right in the shop and behave themselves" and that hegave these admonitions pursuant to an instruction by the Regional Director at the settle-ment conference.The union representative at that conference, in.presenting the terms ofthe settlement at a union meeting, warned the members that each man reinstated wouldbe expected to "shoot straight and do his work."Under these circumstances, we find thatthe respondent by Moore's remarks to the reinstated men did not violate Section 8 (1) ofthe Act. NEW IDEA, INC.207,At I p. m. he presented himself for work at the respondent's plant.He made no report to the respondent of the injury which he hadreceived shortly before reportin to it for work.During the after-noon he lifted heavy parts in the assembly room of the plant andpushed trucks weighing 100 to 1,000 pounds.He experienced noapparent inconvenience from his injury of the early morning.Duringthe evening of July 13, 1938, Puthoff's leg began to stiffen.He wentimmediately to the doctor who strapped his leg and told him to restit for a few days. In the doctor's office Puthoff filled out an applica-tion for workmen's compensation, naming the construction companyas his employer at the time when the injury was received.Earlyin the morning of July 14, Puthoff sent notice to the respondent ofhis injury, his claim filed against the construction company, and thedoctor's order to rest his leg.His claim against the constructioncompany for.medical expenses was allowed.Puthoff was on crutchesuntil July 17.On July 18, which was the following Monday morning, Puthoffreported for work and was called into Moore's office.Accordingto Puthoff, Moore told him that he was discharged for "trying topull something on the company," and he denied that he had anyintention of doing so.Moore testified that he asked Puthoff whyhe had not reported his injury as soon as he arrived at the respond-ent's plant and that Puthoff answered that he had not reported theinjury because he did not think it made any difference.- It doesnot appear that Puthoff acted in bad faith in failing to report theinjury when he returned to work. for the respondent.Moore furthertestified that he explained to Puthoff that his working with his fellowemployees in, an injured condition had subjected them to possibleinjury.We find that Moore explained the alleged cause of his dis-charge to Puthoff at this interview.15The respondent contends that by working after his accident Put-hoff exposed the respondent to financial liability inasmuch as hemight have incurred additional injury to himself in such work atitsplant or might have been the cause of an accident and injuryto another employee.The fact that Puthoff was engaged in hardphysical work on the afternoon of July 13 lends some color to this14Although Putbofl' testified that his Injuries at the construction company were notspecifically mentioned at this conference,lie did not claim any misunderstanding of Moore'smeaning when,as he said,he denied that he had any intention of "pulling something on thecompany."11Puthoff testified that Moore promised to refer his discharge to' the"grievance com-mittee" and that later in the day Moore told him that the grievance committee had upheldhis dischargeAlthough Moore was not questioned on this matter,we cannot creditPuthofls testimony because it does not appear that either committee referred to as a"grievance committee"was in existence at the time of Puthoff's discharge,and it affirma-tively appears that lthe committee which was composed of employee and employer repre-sentatives was not provided for until after his discharge. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention.The respondent later discharged another employee 16under similar circumstances and contends, therefore, that its treat-ment of Puthoff was not discriminatory.While we entertain some doubts, we are not convinced that the-respondent advances its defense in respect to Puthoff in bad faithor that the respondent discharged him because of union membershipor activity.We find that the respondent, by discharging Puthoff;did not unlawfully discriminate against him.Isadore J. Steinkewas first hired by the respondent in December1935 and was a molder on the day shift on a piece-work basis atthe time he was laid off in September 1937. The respondent set upa required minimum output for molders. Steinke had always madethe required rating.He was never criticized for his work.On August 16, 1937, the night when the Union held its first organi-zation meeting, Steinke went to the plant and invited the employees,on the night shift to attend the union meeting.17 Steinke talkedto Fred Moreman,-a foreman in the foundry, and to Joe Werrmert,night foreman in the forge room.Neither Moreman nor Wermertthen criticized Steinke for' coming into the plant.Moreman saiditwas "up to the men" if they wanted to go to the meeting. It wasnot unusual for employees to come through the shop visiting.Molders on the day shift, including Steinke, often came to the plantat night to haul sand on their own time-iii preparation for -thefollowing day's work.After the organization meeting, Steinke remained very active onbehalf of the Union and against the formation of the Association.He attended the first meeting of the Association on August 18, 1937,which was attended by a number of foremen. Steinke talked to sev-eral foremen, including George Froninb and Johnny Rindler, tellingthem that "the home union was only to knock out the A. F. of L.organization."The foremen made no reply.On September 16, 1937,Steinke became a charter member of the Union and later served 18months as president.Steinke continued his work at the plant until September 27 when hewas laid off.At the time of his lay-off, nothing was said about hisactions on the night of August 16, nor was he told that he was dis-charged at that time. It was customary for the respondent to paya bonus to employees around Christmas time and in December, 1937Steinke received his bonus.Later in December, when Steinke appliedfor work again, ,Moore, the personnel manager, mentioned to him fori"David AshmanThe record does not disclose any union affiliation of this employee.11This vas'Steinke's only visit to the plant at night for this purpose. NEW IDEA, INC.209the first time the incident of August 16.The following conversationin substance took place:(Moore) :Well, Isadore, you are done here.You might aswell look for work some place else.(Steinke) :What is against me?My work?(Moore) : No, we haven't anything against your work, neverdid have.Your work has always been all right.But you hadno business coming in here at night, and calling out the men.On February, 2, 1938, before the date of the settlement recitedabove, Steinke had received a serious injury and was unable to work.In August 1938 Steinke secured a certificate from the doctor to theeffect that we able to do light York. Steinke applied to Moore foremployment at the respondent's plant, but was told that nothing wasavailable for him at that time.On October 10, 1938, Steinke startedto work for the W. P. A.About the middle of January 1939, pursuant to the settlement,Steinke received a letter from Moore directing him to report at theoffice.After reporting at the office twice, Steinke was able to seeMoore and fill out an application for employment.At the timeSteinke left blank a space on the application for an answer to thequestion, "Will you work at night?"While Steinke was writingthe application, Moore arranged an appointment for a physical ex-amination for him.While he was in the doctor's office 2 days later,the doctor told liim to'report back to Moore.Steinke did so.Moorepointed out his failure to answer the question on the applicationrelating to night work.Steinke replied thtit Moore was pressing himhard on'that question, that he would not be able to work at nightand would have to answer the question, therefore, in the negative;that his wife was expecting a baby; and that as they lived in thecountry without a telephone, he could not leave her alone at nightwithout help.Moore told Steinke that the respondent required nightwork of all its employees as its needs might require.-On February 27, 1939, the Regional Director called a conferenceatLima, Ohio, to determine the respondent's performance of theagreement of April 27, 1938.Representatives of the respondent andthe Union were present.Steinke's case was discussed.,The respond-ent contends that the Regional Director stated that the respondent, inJanuary 1939, had fulfilled its obligation under the agreement ofApril 27, 1938, so far as Steinke was concerned.The Union contendsthat the Regional Director made no such statement. ' We find itunnecessary to resolve this conflict.1eAccording to therespondentthe fact that Steinke formerlyworked onday shiftdid not'entitle himto day workThere wasno night molding at this time. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD-In March 1939 Steinke's wife gave birth to a child.About April4, 1939, Steinke returned to Moore's office and asked him to change hisapplication for work to indicate that he was then available and willingto work at any time that the respondent might require his services.Moore refused to change his application or to permit, Steinke to filea new application.Steinke's testimony on Moore's refusal to makethe desired change, which was not denied by the respondent and whichwe credit, is as follows :He (Moore) said "no, it wouldn't be no use." I said : "Howabout having it changed, then? If you, go through your files,you may have a job for me later. If it is marked `no' you wouldn'thire me, and if it is marked `yes', there might be a chance ofgetting on later."He said it would be no use.He said-he hadthe application.I said : "How about making out a new applica-tion?"He said, "no, it wouldn't be any use."Moore did not give Steinke any further explanation of his refusaltomake the desired change, nor did the respondent at the hearinggive a credible explanation of this"refusal.On January 25, 1938, Moore wrote Ernest Monroe, an employeelisted for reinstatement under the subsequent settlement of April 27,1938, directing Monroe to report to Moore.On April 25, 1938, Mooreagain wrote Monroe, advising him that the respondent required avail-ability for night work, pointing out that Monroe's refusal to do nightwork, which appeared on his application, might result in his not beingemployed in the respondent's plant, and asking him to advise Mooreif he wanted to change his application for work in this respect.OnApril 26, 1938, Monroe wrote Moore, advising him that Monroe waswilling to do night work and requesting that he change the applicationaccordingly.In view of Steinke's prominent identification with the Union and-opposition to the Association, his efficiency and length of service withthe respondent, and Moore's conduct when he applied for reinstate-ment in December 1937, we are of the opinion that the respondentrefused Steinke's application at this time because of his union member-ship and activity.Steinke, however, was included in the settlementagreement of April 1938, approved by the Regional Director, andwhile we entertain doubts, we are not convinced that the respondentviolated this agreement by its conduct with respect to Steinke inJanuary 1939.We refrain therefore from finding that the respondentunlawfully discriminated against Steinke prior to-his further ap-plication on or about April 4, 1939.We are of the opinion that on or about and after that date the re-spondent refused to consider Steinke for reinstatement because of his NEW IDEA, INC.211union membership and activity.Steinke wanted to change his filedapplication or to submit another so that the respondent would beaware of his willingness thenceforth to work at night.Moore deniedthese requests.His only explanation to Steinke for this strange re-fusal was that "it would be no use."Moore advanced no other ex-planation at the hearing.Under these circumstances and in view ofthe respondent's previous treatment of Steinke, we find that on aboutand after April 4, 1939, the respondent discriminated in regard toSteinke's hire, tenure, and conditions of employment, ' thereby dis-couraging membership in the Union and interfering with, restraining,and coercing employees in the exercise of rights guaranteed in Section7 of the Act19.Two weeks previous to the hearing Steinke secured employmentas a molder at V'an Wert, a town north of Coldwater, driving backand forth each day to his home 5 miles southwest of Coldwater.Ernest A. LangenhorstandGeorge H. Luedksewere reinstated, pur-suant to the agreement of April 27, on July 10, 1938, and August 1,1938, respectively.Langenhorst, first employed by the respondentin 1935, worked in the assembly room and in the wood room previousto his lay-off in October 1937,Luedke had been in the respondent'semploy about 13 years before his lay-off in October 1937.He hadbeen employed in the various departments of the plant on piece workand exceeded the production rate which the respondent establishedfor such work.20Luedke had been active in opposing the Union'sapproval of the agreement of April 27.There had been no complaintsabout their work previous to their reinstatement under the settlementagreement.,Subsequent to their reinstatement both men were put to work atlessdesirable short jobs.These jobs included painting, washingwindows, unloading scrap iron and pig iron, and similar work, whichLuedke without contradiction testified was the "dirty" work aboutthe shop.On September 6, 1938, Langenhorst and Luedke were assigned tounload steel from a gondola car along a track in the respondent'ssteel and lumber storage division.Two other employees, HerbertHardings and Ermal Smith, were assigned to a second car adjoiningtheir car on the north..- Each car had two chutes hung over its side,30N L R B v.The Dow ChemicalCo ,117 F. (2d) 455,decided February 6, 1941(C. C. A 6),cnf'g as modMatter of The Dow ChemicalCompanyandUnited Mine Workersof America,District No.50, 13 N. L R. B 993; cf.N. L. R Bv.WaumbeeMills, Inc,114 F. (2d) 226(C. C. A. 1),enf'g as mod.Matter of Waumbec Mills,Inc.andUnitedTextilelVoileis of America,15 N L R B 3720Some jobs in the respondent's plant are paid on an hourly basis ; others are piece-workor "rated"jobs.For hourlypaid jobs the respondent sets no standardof quantityproduc-tion.For "rated"and piece-work jobs the respondent sets a minimum production stand-ardEmployees are paid a premium for work done in excess of such minimum standards.441843-42-vol. 31-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDdown which the unloaded iron and steel slid to the,ground level.Twoother employees were assigned to handle the material as it came downthe chutes from each car.Walter Steinbrunner and Vernon Boisewere on the ground handling the material unloaded from' theLangenhorst-Luedke car.Andrew Black and Mike Johnson handledthe steel unloaded from the Hardings-Smith car.21The- unloadingwas done under the general direction of George Froning and HarryMoorman, his assistant.On September 7, 1938, before work had begun for the day, Moore,personnel manager, called Langenhorst and Luedke into his office anddischarged them allegedly upon the representation of Froning thatin 31/2 hours on the afternoon of September 6 Langenhorst and Luedkehad unloaded approximately 20,460 pounds of steel less than Hardingsand, Smith.Moore showed the men some figures on '"a little slipof yellow paper," which Moore said represented the unloading figuresduring 31/2 hours of the day before.The men immediately protestedthat the cars, contained different material.Moore said that he wouldhave to let them go.Immediately upon their discharge on September 7 Luedke askedMoore for a hearing before the adjusting committee established bythe contract of August 3.Moore 'told Luedke that he would seeDuwelling about a hearing, but on Luedke's inquiry an hour laterMoore reported to him that Duwelling had said that "he didn'tthink there was anything he could do about it."- After persistentefforts and individual interviews with members of the committee, ahearing was accorded both men on September 13 and 14. On Sep-tember 13 the adjusting committee met and heard the testimony ofFroning and Black., On the following. day, at the insistence ofLuedke, the committee met again and heard the testimony of Boiseand Steinbrunner.The minutes of the meeting record that the ad-justing committee was not satisfied by the testimony thus adducedand adjourned for further investigation.Subsequent thereto, thethree members of the Associates, accompanied by Moore, examinedsome records in Froning's office and viewed the materials alleged, byhim to have been unloaded on September 6 from the respective cars.Neither of the discharged men was present during this inspection.Other witnesses were then heard by the committee.Allegations ofLuedke made at the adjustment committee hearing were controvertedbefore the adjustment committee by Frank Knapke, an employee, inr--Luedke's absence.Moorman criticized the conduct of the men.21Black served as temporary foreman for 2 months during the summer of 1938.Langen-horst and Luedke worked under Black during that time.Boise and Black are members ofthe Associates.Hardings is a member of the Union.Steinbrunner, Johnson, and Smithwere not called as witnesses.Their names appear on the list of employees to be reinstatedunder the agreement of April 27, 1938. NEW IDEA, INC.213NeitherLuedke nor Langenhorst was present at this time.- Theadjusting committee affirmed the discharges.-The respondent contends that it discharged Langenhorst andLuedke on September 7 because in a 31/,? hour period in the afternoonof September 6, 1938, they unloaded less steel by weight than Hard-ings and Smith.The Trial Examiner found that the respondentdischarged Langenhorst and Luedke for discriminatory reasons andwe concur in this finding.Although the respondent's defense is predicated on an allegedcomparison between the amount of steel unloaded by Langenhorstand Luedke on the one hand and Hardings and Smith on the other,the record discloses that some types of steel are more easily unloadedthan other types, and while the respondent has supplied us with adescription of the complete contents of the Hardings-Smith car, ithas only offered a partial description of the contents of the Langen-horst-Luedke car.The "little slip of yellow paper" containing" thefigures upon which the respondent allegedly based its discharge ofthe men on September 7 was not introduced in evidence. The re-spondent has thus failed to reveal adequately the basis on which itsalleged comparison to the disadvantage of Langenhorst and Luedkowas made.Moreover. the record shows affirmatively that the steel containediii the Langenhorst-Luedke car was more difficult to handle than thatin the Hardings-Smith car.Thus, Froning testified that the formercar contained loose strip steel as compared with loose bar steel in thelatter car.Froning conceded, and the record shows, that strip steelismore difficult to handle than bar steel.The Hardings-Smith caralso contained so-called angle iron as well as loose steel and so-calledbundle steel.The Langenhorst-Luedke car, while containing looseand bundle steel, does not appear, so far as the record discloses, tohave contained any angle iron.Angle iron is easier to handle thaneither bundle or loose steel.Furthermore, Langenhorst and Luedke interrupted their unloadingwork on September 6 to assist in the trucking of the steel from theircar and, in at least one case, in the, trucking .of steel from the Hard-ings-Smith car.22One truck loaded from the Langenhorst-Luedkecar ran partly off the' concrete runway on to the dirt, 3 to 6 inchesbelow.This truck had to be pried up to the runway level by block-ing and leverage.Langenhorst and Luedke assisted a number ofemployees in lifting the truck to the runway.23Neither Hardings nor21 Langenhorst and Luedke testified, and Moorman denied, that Langenhorst and 7 uedkehelped push a truck lohded with material from the Hardings-Smith car,but upon theentire record we credit the testimony of Langenhorst and Luedke and concur with the find-ings of the Trial Examiner in this respect.23The testimony is in conflict as to the amount of time spent on this task.Froningtestified that it took 5 to 7 minutes.Boise and Black testified that it took about 10 min-I 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith left his car on September 6 to assist in the trucking opera-tions.24We find that the discharged men were subject to appre-ciable interruption in their unloading work and that Hardings andSmith were not.That the respondent in good faith compared the work of the twoteams onSeptember 6 and acted thereon in discharging Langenhorstand Luedke is also rendered dubious by the vagueness of, and contra-diction in, its testimony with respect to the period during which thecomparisonwas allegedly made.Thus, the respondent did not ex-plain between what specific hours of the day it placed the 31/2 hourtest period.Although Froning testified at first that the Hardings-Smith car was not completely 'unloaded on September 6 and ex-plained that the operation was not completed because Hardings andSmith began unloading later than Langenhorst and Luedke,25 Fron-ing later contradicted his testimony and asserted that the Hardings-Smith car was completely unloaded on September 6.The respondentrelies alsoon testimony of Boise, Moorman,, andFroning in respect to the conduct of the discharged men during theunloading on September 6.Boise notified Moorman that Langen-horst and Luedke were slow in sending material down the chute, butas Luedke explained in this connection, the men in the car had theharder job.Boise further testified that he saw Langenhorst andLuedke lean against the car and fan themselves, but this would notindicate that they were neglecting their duties because it was a hotday and they were engaged in heavy manual labor.Froning testifiedthat he saw Langenhorst and Luedke working slowly and talkingwhile Hardings and Smith worked steadily.Moorman testified thatthe discharged men worked slowly on September 6 and that he toldthem to quit talking and put in more work.Langenhorst and Luedkeboth deny that they loafed during the unloading. It does not appearthat Froning was in the vicinity of the cars throughout the unloadingperiod.Moorman was occupied with other duties and was not nearthe car throughout this period.The respondent had no general ruleagainst talking.Moorman also reprimanded Hardings for talkingduring the unloading on September 6.Under these circumstancesand upon the entire record, we credit the testimony of Langenhorstand Luedke and find that they were not loafing during the unloadingof material on September 6.utes.Langenhorst'and Luedi:e testified that it took about 30 minuteswe need notdetermine the precise time consumed in lifting the truck.u The respondent does not contend that Smith assisted in pushing the trucks.WhileMoorman testified that Hardings did engage in such work,Hardings denied that he did.Upon the entire record we credit the testimony of Hardings and concur with the findings ofthe Trial Examinee in this respect.'m It may be noted in this connection that Hardings testified that the two crews weretaken off a painting job and set at unloading their respective cars at the same time. NEW IDEA, INC. '215The respondent also attempted to prove that Langenhorst andLuedke had neglected their work prior to September 6.Thus, Fron-ing testified that the discharged men were engaged in unloading pig-iron on August 23, that on this occasion he observed them talking andresting in the shade for 25 minutes before the lunch hour,-and thathe spoke to them about this.The record discloses, however, that un-loading pig iron is a rated job and the respondent does not allege thatthe men did, not earn the standard rate.26Froning testified furtherthat on August 14 he observed Luedke stop shovelling three times towatch the unloading of a punch press nearby and-that on August 27Luedke interrupted an unloading job three times to chat with a fellowemployee 3 or 4 minutes at a time.Froning, however, did not find itnecessary to caution Luedke in respect to his conduct on either August14 or 27.Although he reported these matters to Moore, Moore did notfind it necessary to reprimand Luedke.Langenhorst and Luedkedeny that they neglected their work.In this connection it may benoted that the respondent does not claim that either Langenhorst orLuedke was criticized for neglect of work prior to their lay-off inOctober 1937.Under these circumstances and upon the entire record,we find without merit the respondent's contention that Langenhorstand Luedke were delinquent in their duties.In ,sum, Langenhorst and Luedke, not alleged to be inefficient orneglectful during their previous employment with the -respondent,were, upon their reinstatement, given the undesirable jobs about theplant and discharged only 2 months after their reinstatement, allegedlyupon the basis of a comparison between their work and that of twoother employees, the bona fides of which comparison is discreditedby the record.The respondent's good faith is further impugned bythe inadequacy of the hearing afforded Langenhorst and Luedke upontheir discharge.Froning, who playedla, prominent part in the dis-charge of Langenhorst and Luedke, was one of the foremen instru-mental in starting the Association.Langenhorst and Luedke wereidentified with the Union in opposition to which the company-domi-nated Association had been formed.Under these circumstances, thefindings of the Trial Examiner, and upon the entire record, we findthat the respondent did not in good faith discharge Langenhorst andLuedke because of any supposed neglect of duty and that the respond-ent discharged them because of union membership and activity.We find that the respondent discriminatorily discharged Ernest A.Langenhorst and George H. Luedke on September 6, 1938, and there-after refused to reinstate them, thereby discouraging membership in20Froning assigned Langenhorst and Luedke to unload two cars of pig Iron on August 23.At the adjustment committee hearing, Schwigman remarked that it was improper forFroning to assign men to unloading two cars of pig iron on a hot day. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor organization and interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct.August Lochite f eldwas rehired, pursuant to the, agreement,about_September 6, 1938.At the time of his reemployment Lochtefeld wasspecifically reminded that he had previously been criticized for loafingand warned that his continued employment was dependent upon sat-isfactory work.Such specific warning was not given to other charg-ing employees.Lochtefeld worked until October 3 when hewas laidoff.He was rehired February 1, 1939, and laid off on March 13.Hewas rehired April 26 and laid >off in early June.He was rehiredabout June 21.27On July 10, 1939, the respondent discharged him,alleging loafing as the cause of his discharge.The TrialExaminerfound that his discharge was not discriminatory.- The Union takesexception.In May,1939 Froning reported to Moore that Lochtefeld, insteadof working, was standing around and talking.At Moore's directionFroning warned Lochtefeld.From about June 26 to July 7 Lochtefeld worked in the factorywhen it rained.When it was not raining, he was assigned with othermen to work outdoors under Sylvester Schroer, a local carpenter hiredby the respondent to do some construction work at the plant.Schroerdid not select the men who worked under him. Schroer found thatthere was too much talking going on among the men. The conversa-tions overheard by Schroer were about "labor" and acertain contrac-tor in St. Mary's for whom Lochtefeld had previously worked.Hewatched the men and concluded that Lochtefeld was the leader in. thepeace." 28Lochtefeld, although denying that he stood around talk-ing, admitted that he had done considerable talking during workinghours:He did not disclose, and he was not specifically asked, thesubject matter of his conversations with other employees during work-ing hours.It does not appear that such conversations related to orconstituted concerted activity within the scope of Section 7.Moore,passing from his office to the shop, saw the construction work inprocess.He testified that on two or three occasions he saw Lochte-field standing around and talking.He could not hear the conversation.On July 6 Schroer sent word'to Theodore Oppenheim, secretary ofthe respondent, who was his "boss," that he wantedto see him.Moorenotified Schroer that Oppenheim was out of town and asked what"These lay-offs were due to lack of work.Other employees were laid off at the sametimes.zxAccording to Schroer,Lochtefeld obeyed orders and"when he worked,worked like therest."Two fellow workers on the construction job testified that Lochtefeld worked as wellas the rest._ NEW IDEA, INC.217he wanted.Schroer told Moore that he thoughtitwould be'betterfor him and, for the rest of the boys workingon the construction jobifMoore would retransfer Lochtefeld to the factory:Schroer didnot complain to Moore of the quality of Lochtefeld's work.The rec-ord does not disclose what, if anything,Moore said to Schroer on thisoccasion.-On the morning of July 7 Schroer notified Lochtefeldthat he wasdo report to, the factory for work.Lochtefeld did notwork thereafterfor Schroer and Schroer testified that he had no "difficulty" with his.crew after Lochtefeld left it.Lochtefeld reported to Moore and asked wherehe was to work.Moore apparently told Lochtefeld of Schroer's complaintand con-cluded, "We have been after you and afteryou for loafing.We havegot -to do somethingelse."WhileMoore was"bawling him out,"Froning happened to bepassing.Moore asked Froning if he hadwork for. Lochtefeld.Froning replied, "Well, if heis a trouble maker,I don't even want him."Moore instructed. Froning to put Lochtefeldto work, saying, "We don't know what we will do- with him, yet."Froning set Lochtefeld to work under Jake Schoen.Lochtefeldtold the men with whom he was assigned to work that he "had beencalled down for loafing again and would have to snap into it."Heworked one half day under Schoen.29 There wereno complaintsabout him during this short period.On July 10, 1939, before workhad begun for the day, Froning told Lochtefeld to report to Moore'soffice.According to Lochtefeld's account, he -"lookedatMoore alittle bit" and Moore said to him,Well, Gus, we have warned you time and time againfor loaf-ing and it's no use.We might as well leave you go because youare no good.[Lochtefeld replied] :Well, I never had a job that was decent,the last couple of weeks, where a person could really produce, Idone the work as fair as I could.The respondent discharged Lochtefeld before 10 o'clock on the morn-ing of July 10, 1939.About 10 o'clock that morning, Lochtefeld returnedtoMoore'soffice.He had been drinking.. According to Moore, hesworeloudly,made threatening and abusive remarks, and told Moore that the menhad it in for him [Moore] and were going to get him.He demandedthatMoore change the notation "dismissal for cause" on his slip orhe would see, a lawyer.Although Lochtefeld denied that he was"9 Schoen and Lochtefeld were on-good termsSchoen had supervised his work for 2months in 1937.In 1938 Schoen signed an affidavit to the effect that he was satisfied withLochtefeld's work except that he had to caution him to be more attentive to it.Testifyingas to 2-4 weeks'-work which Lochtefeld performed under his supervision in February 1939,Schoen said it was "okay." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD"unruly," he admitted that he had been drinking, and did not spe-cifically deny that he made the statements which Moore attributed tohim.About noon on the same' day, also under the influence of liquor,he went to Schroer's home.Lochtefeld blamed Schroer for his dis-charge.Schroer testified that Lochtefeld cursed and threatened toget even with him.Lochtefeld admitted that he went to Schroer'shome.He was not asked if he acted as Schroer testified.Later, ac-cording to Schroer, Lochtefeld again accosted Schroer at work andthreatened him.Schroer reported the case to the marshal, whotalked with Lochtefeld.30Lochtefeld was not questionedconcerningthis matter.Lochtefeld made an appointment with Duwelling_to meet him atthe plant concerning' an investigation of his discharge.Lochtefelddid not keep the appointment because he decided that it would dohim no good.He made no later attempt to secure a hearing.We are not convinced that the respondent acted in bad faith indischarging Lochtefeld or that the respondent discharged him forhis union membership or activity.We find that the respondent, bydischarging Lochtefeld, did not unlawfully discriminate against him.IV. 'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring,in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate,and substantialrelation to trade, traffic,and commerceamong theseveralStatesand tend to lead to labor disputesburdeningand obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in interferencewith, restraint, and coercion of its employees in the exercise of therights guaranteed in Section 7 of the Act, we shall order the re-spondent to cease and desist therefrom and to take certain affirmativeaction which will restore the status quo and otherwise effectuate thepolicies of the Act.,We have found that the respondent has dominated and interferedwith and contributed support to the formation and administrationof the Associates. In order to effectuate the policies of the Act andfree the employees of the respondent from such interference anddomination and the effects thereof, which constitute a continuingobstacle to the exercise by its employees of rights guaranteed them in30 Schroer subsequently asked HardingsifLochtefeld was an A.F. of L. man.Schroertold Hardingsthat he had been accused of being responsiblefor Locbtefeld's discharge butthat he had had "nothing to dowith it," NEW IDEA, INC.219the Act, we shall order the respondent to withdraw all recognitionfrom and completely disestablish the Associates as representative ofthe respondent's employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work. Since ,the contract ofAugust 3, 1938, between the respondent and ,the Associates, with theamendments thereto, embodies recognition of this organization assuch representative and represents the fruit of the respondent's un-fair labor practices and a device by which to perpetuate their effects,we will order the respondent to cease and desist from giving effect tothis or any other agreement with this organization in respect to ratesof pay, wages, hours of employment, or other conditions of work.Nothing in the Order, however, shall be taken to require the respondentto vary those wage, hour, and other substantive features of its rela-tions with the' employees themselves, which the respondent may haveestablished in performance of this' contract as extended, renewed,modified, supplemented, or superseded.We have found that the respondent unlawfully discriminated inregard to Steinke's'hire, tenure, terms, and conditions of employmenton about and after April 4, 1939. In'order'to effectuate the policiesof the Act, we shall order the respondent to place Steinke upon apreferential 'list and to reinstate him to his former or, to a substan-tially equivalent position when such employment becomes availableand before any other person is hired for such work, and to give himback pay as set forth in the Order.31In order to effectuate the policies of the Act, we shall order therespondent to offer Ernest A. tangenhorst and George H. Luedkeimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges.We shall further order the respondent to makethem whole for any loss of pay each may have suffered, by reason ofthe respondent's discrimination in regard to his hire and tenure ofemployment, by payment of a sum of money equal to the amountwhich each of them normally would have earned as wages from thedata of such discrimination to the date of the offer of reinstatement,less net earnings during said period .3281Cf.Matter of The Dow Chemical CompanyandUnited Mine Workers of America, Dis-trictNo 50, 13 N. L R B 993, enf'd NL R B v The Dow Chemical Company,117 F.(2d) 455, decided February 6, 1941 (C C A., 6).32By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the 'consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union,Local2590,8 N. L. R B 440.Monies receivedforwork performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earnings.See Republic SteelCorporationv.N. L.R.B., 311,1J. S 7. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Federal Labor Union No. 21218 is a labor organization withinthe meaning of Section 2 (5) of the Act.2.New Idea Shop Associates, Inc., is an unaffiliated labor organiza-tion within the meaning of Section 2 (5) of the Act.3.The New Idea Employees Association, Inc., was an unaffiliatedlabor organization within the meaning of Section 2 (5) of the Act.4.By dominating and interfering with the formation and admin-istration.of New Idea Shop Associates, Inc., and contributing supportto it, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of Ernest A. Langenhorst, George H. Luedke, and Isadore J.Steinke, thereby discouraging membership in the Union, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the-meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged'in and is engaging in unfair labor prat,tices within the meaning of Section .8 (1) of the Act.7: The aforesaid unfair, labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.8.The respondent, by discharging and failing to reemploy RobertJ. Puthoff and August Lochtefeld, has not engaged in unfair laborpractices within the meaning of Section 8 (3) and Section 2 '(6)and (7) of the, Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the-National Labor Relations Board hereby orders that therespondent,New Idea, Inc., its officers,agents, successors,and assignsshall :1.Cease and desist from :(a)Dominating or interferingwith the administration of NewIdea Shop Associates,Inc., or with the formation and administra-tion of any other labor organization of its employees and from con-tributing support to said New Idea Shop Associates,Inc., or to anyother organization ; NEW IDEA, INC.221(b) -Giving effect to or performing any and all contracts andarrangements with New Idea Shop Associates, Inc., relating to ratesof pay, wages, hours of employment, or other conditions of employ-'ment, or any modification or extension thereof ;(c)Discouraging membership in Federal Labor Union No. 21218or discouraging or encouraging membership in any other labor or-ganization of its employees by discriminating against its employeesin regard to,hire and tenure of employment or any term or conditionof employment; and.(d) In any other manner interfering with, restraining, or coercingjoin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in -concertedactivities for the purpose of collective bargaining or other mutualaid' or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from New Idea Shop Associates,Inc., as representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of-employment, and completely disestablish New Idea Shop Associates,Inc., as such representative;(b)Place Isadore J. Steinke upon a preferential list and reinstatehim to his former or substantially equivalent position when suchemployment becomes available and before any other person is hiredfor such work, without prejudice to his seniority or other rightsand privileges;(c)Make, whole Isadore J. Steinke for any loss, of pay he -maysuffer by reason of the respondent's failure to place him on a prefer-ential list,and reinstate him as provided in paragraph 2 (b) of thisOrder,, less his net earnings ;(d)Offer to Ernest A. Langenhorst and George H. Luedke,,imme-diate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other right'sand privileges ;(e)Make whole the said Ernest A. Langenhorst and George H.Luedke for any loss of pay they mave have suffered by reason ofthe respondent's discrimination in regard to their hire and tenureof employment by payment of a sum of money equal to that whicheach of them would normally have earned as wages from the dateof such discrimination to the date of the offer of reinstatement, lessnet earnings during said period; 222DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the re-spondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs. 1 1(a), (b), (c), and (d) of thisOrder; ' (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a), (b), (c), (d), and (e) of this Order;and (3) that the respondent's employees are free to become or remainmembers of Federal Labor Union No. 21218 and that the respondentwill not discriminate against any employee because of membership'or activity in that organization; and(g)Notify the Regional Director for the Eighth Region in writing,witliin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent threatened certainof its employees who were called in for interview for reemploymentwith discharge if they continued to engage in union activities andthat the respondent has discriminated against Robert J. Puthoff andAugust Lochtefeld.